DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I and Group III in the reply filed on 06/09/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-17 and 22-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/09/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, the phrase “other portions” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 8-9 as best understood is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galbreath et al (2015/0360597).  Galbreath et al. shows the use of a cushion (44) having a trim cover (46) and a fibrous volume (36) that has a different composition than other portions. Regarding claims 5-6, the fibrous volume has a backing (adhesive) layer that contacts both the fibrous volume and trim cover (see para [0021]).  Regarding claim 9, a portion of the fibers of the fibrous are arranged normal (vertical) to the trim cover see para[0036]).   
Claim(s) 1-8 and 18-21 as best understood is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klusmeier et al (2013/0200661).  Klusmeier et al. shows the use of a cushion (21) having a trim cover (4) and a fibrous volume (1,18,20) that has a different composition than other portions. Regarding claims 3-4 and 19-20, a contacting fibrous layer (20) has an open porosity (as indicated by it being more permeable) than non-contacting fibrous layers (1,18) which have less controlled open porosity (see para[0028]).  Regarding claims 5-6, the fibrous volume has a backing (1) layer that contacts both the fibrous volume and trim cover (see Fig. 4, as the inlay in only in select areas and the fleece can contact the backing layer (1) directly).   Regarding claim 7, Klusmeier states that a trim insert may be used having .
Claim(s) 1-3 and 10 as best understood is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galbreath et al (7,677,660).  Galbreath et al. shows the use of a cushion (20) having a trim cover (22) and a fibrous volume (50) that has a different composition than other portions. Regarding claim 10, Galbreath et al. has disclosed the use of clips to connect the trim cover and fibrous volume in place (see col. 6 line 21).     

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Nos.  5,762,842, and 4,132,228 show features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
September 11, 2021